Leonard, Judge,
delivered the opinion of the court.
This judgment must be affirmed. Assuming that there was a proper application to the court below for a review of the finding, upon the ground that it was not warranted by the evidence, *490and that a case has been properly made to subject the decision of the inferior court upon that motion to review here, there is nothing in this part of the case to justify a reversal of the judgment. If we look into the evidence we can not say that the finding was against it, and we may therefore pass at once to the question whether the facts found warrant the judgment the court pronounced upon them.
The original transaction is not only expressly found to have been a mortgage, but is shown to have been such by the specific facts found, and the act of the administrator, in receiving from Hunter the balance of the alleged purchase money, and surrendering the possession of the slave, was neither a new transaction, then passing the title to Hunter, nor a sale-to him of the equity of redemption. The administrator acted upon the representations of Hunter, who insisted that the title had already passed to him, and that there was no equity of redemption in the administrator — the original transaction being, in his view of the matter, a sale, with the privilege of repurchasing, and no.t a mortgage. This transaction was not put in the form of a transfer of the original title of the sale of the equity of redemption, and of course we ought'not to allow it to operate in that way, when the effect would be to defeat the intention of the parties.
The sale made by the administrator, under the order of the county court, was valid, and transferred the equity of redemption, and the non-delivery is no ground of nullity in that transaction. The judgment is affirmed.